Citation Nr: 1442324	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  06-23 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an automobile or other conveyance and adaptive equipment under the provisions of 38 U.S.C.A. Chapter 39.

2.  Entitlement to service connection for right median nerve weakness.

3.  Entitlement to service connection for loss of use of bother lower extremities.

4.  Entitlement to service connection for neurogenic bladder.

5.  Entitlement to service connection for bowel incontinence.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESSES AT HEARING ON APPEAL

The Appellant and his caretaker


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986.

He appealed to the Board of Veterans' Appeals (Board/BVA) from April 2005 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2008, in support of these claims, the Veteran testified at a hearing at the RO before a Veterans Law Judge (VLJ) of the Board, in other words at a Travel Board hearing.  A transcript of that hearing is of record.

In June 2011, that presiding VLJ of the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for further development, including having the Veteran undergo a VA compensation examination for a necessary medical opinion concerning his claimed disabilities.  He subsequently had that VA examination in July 2012.

The VLJ who had presided over the Travel Board hearing, however, later retired.  Under VA regulation, a claimant is entitled to have a final determination of his or her claim made by the VLJ who conducts the hearing.  38 C.F.R. § 20.707 (2013).  So the Board sent the Veteran a letter asking him whether he wanted another hearing before the Board, before a different VLJ who in turn would ultimately decide his appeal.  The Veteran responded that he did, so in December 2013 he had another Travel Board hearing - this time, however, before the undersigned VLJ.  The transcript of this additional hearing also is of record.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).  But, unfortunately, the Veteran died before the Board could decide his appeal, meaning it must be summarily dismissed.


FINDING OF FACT

The Board was notified, via a letter dated in August 2014, that the Veteran had died on January [redacted], 2014, so during the pendency of this appeal.


CONCLUSION OF LAW

Because of his death, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Accordingly, this appeal on the merits has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).


In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.
38 C.F.R. § 20.1106 (2013).

Effective October 6, 2014, VA is amending its adjudication regulations, regulations concerning representation of claimants, and the Board's rules of practice to implement section 212 of the Veterans' Benefits Improvements Act of 2008, Public Law 110-389.  This legislation added 38 U.S.C. § 5121A to allow an eligible survivor to substitute for a deceased claimant in the decedent's pending claim or appeal of a decision on a claim.  The final rule addresses eligibility for substitution and the procedures applicable to requests to substitute in a claim or appeal that is pending before a VA AOJ or an appeal pending before the Board.  Specifically, the final rule adds new section 38 C.F.R. § 3.1010 to address eligibility for substitution, how an eligible survivor makes a request to substitute, how VA responds to requests to substitute, a substitute's rights in adjudication, limitations related to substitution, and order of preference among eligible survivors.  The final rule also amends §§ 14.630 and 14.631 to address representation of substitutes and §§ 20.900, 20.1106, 20.1302, and 20.1304 to address substitution in appeals pending before the Board.


ORDER


This appeal is dismissed.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


